Filed 12/13/13 P. v. Williams CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B250001

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA087016)
         v.

BRAD ALLAN WILLIAMS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Steven Van Sicklen, Judge. Affirmed.


         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.




                               ____________________________________
       After the trial court denied his motion to suppress, Brad Williams pled no contest
to possession of a controlled substance for sale (count 1; Health & Saf. Code, § 11378)
and forgery involving counterfeit U.S. currency (count 2; Pen. Code, § 476). The court
sentenced Williams to an aggregate sentence of five years in state prison as follows: the
mid-term of two years on count 1, plus a three-year term on a drug-related prior, plus a
concurrent term of two years on count 2. The court suspended execution of sentence and
placed Williams on formal probation for a period of three years on the condition, among
others, that he complete a residential drug treatment program. The court imposed a $280
restitution fine and like amount probation revocation fine (stayed pending any violation
proceeding), plus $80 in court security fees, $60 in conviction assessments, a $10 crime
prevention fee, a $50 lab fee, and $155 in penalty assessments. We affirm.
                                           FACTS1
       On March 26, 2013, at approximately 1:00 a.m., Officer James Walker and his
partner, Officer Maier, were driving in the area of 182nd Street and Kingsdale Avenue in
Torrance, when they pulled behind a truck and noticed that it had a trailer hitch ball “that
stuck up and covered one of the numbers of the license plate, almost completely, making
it impossible to read from directly behind the vehicle.” The officers initiated a traffic
stop relating to section 5201 of the Vehicle Code.2




1
       Our summary of the facts is compiled from the preliminary hearing testimony.
2
        Vehicle Code section requires a license plate to be “mounted in a position to be
clearly visible.” In People v. White (2001) 93 Cal. App. 4th 1022, the Court of Appeal
interpreted the “clearly visible” language of Vehicle Code section 5201 to mean that a
violation occurs when a trailer hitch ball “partially obscures” a license plate. (Id. at p.
1026.) Further, a police officer may, consistent with the Fourth Amendment, briefly
initiate a traffic stop of a vehicle if the objective facts show such a traffic law violation.
(Id. at pp. 1025, 1026.)


                                               2
          Officer Walker approached the driver, Williams, and asked him for identification
and to exit the vehicle.3 After Williams got out of his vehicle, Officer Walker noticed
that Williams’s eyes were “extremely red.” Officer Walker thought Walker “looked like
he may have been either under the influence of some kind of narcotics or alcohol,” and
asked if he had used any narcotics recently. Williams said that he had taken some Xanax
pills and had ingested methamphetamine the prior evening. When Officer Walker asked
Williams if there were any narcotics in his vehicle, Williams answered no. When Officer
Walker asked Williams if it was okay for the officers to search his vehicle, Williams said
it was.
          Officer Maier searched Williams’s vehicle and found a baggie with a suspected
controlled substance. At the preliminary hearing, it was stipulated that the baggie
recovered from Williams’s vehicle contained approximately 9.42 grams of
methamphetamine. Officer Maier placed Williams under arrest. The officers recovered
“numerous” $20 bills from Williams’s wallet and his cell phone from his vehicle.
After the officers recovered his cell phone, Williams asked Officer Walker to obtain a
phone number from the phone. The phone was “locked” by a “drawing pass code.”
Walker provided the “pass drawing” to Officer Walker who then unlocked the phone.
The very first thing that Officer Walker saw when he unlocked the phone’s screen was a
text message from a “Mr. Sweet” that appeared to be referencing the sale of narcotics.
          On March 26, 2013, at approximately 11:00 a.m., Detective Walter Harris oversaw
the serving of a search warrant on Bataan Road in Redondo Beach.4 During the search,
police recovered baggies of methamphetamine from a safe in the garage, along with

3
       Officer Walker testified at the preliminary hearing that he knew Williams from
past encounters, but had not known that Williams was the driver of the truck until after he
(Officer Walker) walked up to the stopped vehicle.
4
       According to the probation officer’s report, the search warrant was for Williams’s
residence. At the preliminary hearing, Detective Harris testified that co-defendant Robert
Sweet stated during an interview that he rented the house. Neither the search warrant nor
the underlying affidavit are in the record on appeal; they do not appear to have been
introduced at the preliminary hearing.

                                              3
genuine and counterfeit U.S. currency. Also in the garage were several computers, both
desktop and laptop, a pyrex cooking dish with a solvent residue, pieces of paper with
printing on either the front or back of a $100 bill, a scale, and ledgers or accounting
books. Two men, co-defendants Robert Sweet and Gregory Faison, were inside the
garage at the time the officers arrived to search the property, and were arrested at the
scene. Police recovered a counterfeit $100 bill from co-defendant Sweet’s pants pocket.
After co-defendants Sweet and Faison were transported to the police station, officers
found a baggie of methamphetamine in the car in which Faison had been transported.
During interviews, Williams, Sweet and Faison made statements implicating themselves
in making and selling narcotics, and in counterfeiting.
       In April 2013, Williams filed a motion to suppress all evidence found “as a result
of a warrantless search of [his] vehicle and cell phone.” The trial court heard Williams’s
motion at a preliminary hearing as to charges against all three defendants in June 2013.
In the course of the hearing, the People presented evidence establishing the facts
summarized above. Williams’s counsel argued that the initial traffic stop was, in fact,
a “pretext stop” for the purpose of conducting a search, that Officer Walker’s testimony
about the license plate obstruction from a trailer hitch ball was not credible, and that the
license plate could be read by moving slightly to the side as opposed to looking at the
license plate directly from behind the vehicle. Further, defense counsel argued that the
act of opening and reading Williams’s cell phone was an unreasonable and
unconstitutional search. The trial court expressed reservations about the initial stop, but,
in the end, accepted Officer Walker’s testimony that he had not known Williams was
driving, and had initiated the stop for an actual, objectively-based traffic violation.
The court found the evidence was sufficient to hold Williams for trial.
       In June 2013, the People filed an information charging Williams with possession
of a controlled substance for sale (count 1; Health & Saf. Code, § 11378) and forgery
involving counterfeit U.S. currency (count 2; Pen. Code, § 476). Further, the information
charged co-defendant Sweet with forgery involving counterfeit U.S. currency (count 2;
Pen. Code, § 476), possession of a controlled substance for sale (count 3; Health & Saf.

                                              4
Code, § 11378), and possession of a controlled substance -- cocaine (count 4; Health &
Saf. Code, § 11350, subd. (a)). Also, the information charged co-defendant Faison with
forgery involving counterfeit U.S. currency (count 2; Pen. Code, § 476) and possession of
a controlled substance – methamphetamine (count 6; Health & Saf. Code, § 11377, subd.
(a)).5 The information alleged that Williams had a prior drug-related conviction and had
served a prison term. (Health & Saf. Code, § 11370.2, subd. (a); Pen. Code, § 667.5,
subd. (b).)
       At a hearing on July 8, 2013, Williams waived his constitutional trial rights, and
pled no contest to counts 1 and 2 and admitted the prior drug conviction. The trial court
sentenced Williams as noted at the outset of his opinion.
                                      DISCUSSION
       We appointed counsel to represent Williams on appeal. Appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal. 3d 436, requesting that our court review
the record on appeal for arguable issues. We thereafter notified Williams by letter that he
could submit any claim, argument or issues which he wished us to review. Williams has
not filed a letter brief. We have independently reviewed the record on appeal, and we are
satisfied that Williams’s appointed counsel fulfilled his duty, and that no arguable issues
exist. (People v. Wende, supra, 25 Cal. 3d 436, People v. Kelly (2006) 40 Cal. 4th 106.)




5
       It is not altogether clear to this court whether the prosecution’s theory of the
charges against Williams at trial would have been based on what was recovered from his
vehicle or on what was found at the Bataan Road property, or part of one and part of the
other. At the preliminary hearing, the discussions between the lawyers and the magistrate
focused on the drugs and money found during the traffic stop of Williams’s vehicle. To
the extent the charges against Williams were based on items recovered from the Bataan
Road property, his motion to suppress did not challenge the search warrant, unless, by
inference, he was arguing the warrant was the fruit of the proverbial poisonous tree.

                                             5
                                 DISPOSITION
     The judgment is affirmed.




                                               BIGELOW, P. J.
We concur:




             RUBIN, J.




             FLIER, J.




                                      6